Name: Commission Regulation (EC) No 395/2002 of 1 March 2002 on the opening of a standing invitation to tender for the resale on the internal market of some 20000 tonnes of rice held by the Italian intervention agency
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  marketing
 Date Published: nan

 Avis juridique important|32002R0395Commission Regulation (EC) No 395/2002 of 1 March 2002 on the opening of a standing invitation to tender for the resale on the internal market of some 20000 tonnes of rice held by the Italian intervention agency Official Journal L 061 , 02/03/2002 P. 0003 - 0003Commission Regulation (EC) No 395/2002of 1 March 2002on the opening of a standing invitation to tender for the resale on the internal market of some 20000 tonnes of rice held by the Italian intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1987/2001(2), and in particular the last indent of Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies(3) adopts the provisions concerning those procedures and conditions.(2) For a very long time now the Italian intervention agency has been storing a very large quantity of round-grain paddy rice. A standing invitation to tender should be opened for the resale on the internal market of some 20000 tonnes of round-grain paddy rice held by the Italian intervention agency.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Italian intervention agency shall open, on the terms laid down in Regulation (EEC) Nos 75/91, a standing invitation to tender for the resale on the internal market of some 20000 tonnes of round-grain paddy rice held by that agency.Article 21. The closing date for the submission of tenders in response to the first partial invitation to tender shall be 13 March 2002.2. The closing date for the submission of tenders in response to the last partial invitation to tender shall be 26 June 2002.3. Tenders must be lodged with the Italian intervention agency at the following address: Ente Nazionale Risi (ENR) Piazza Pio XI, 1 I - 20123 Milan ( Tel. (39-02) 885 51 11; fax (39-02) 86 13 72/86 55 03 ).Article 3By no later than Tuesday of the week following the closing date for the submission of tenders, the Italian intervention agency shall notify the Commission of the quantities and the average prices of the various lots sold.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 271, 12.10.2001, p. 5.(3) OJ L 9, 12.1.1991, p. 15.